
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


PLEDGE, ASSIGNMENT AND COLLATERAL AGENCY AGREEMENT

        PLEDGE, ASSIGNMENT AND COLLATERAL AGENCY AGREEMENT, dated as of
February 16, 2005 (this "Agreement"), by and between HUNTSMAN CORPORATION, a
corporation organized and existing under the laws of the State of Delaware (the
"Pledgor"), and CITIBANK, N.A., a national banking association organized and
existing under the laws of the United States of America, acting in its capacity
(i) as collateral agent hereunder (including any successor thereto, the
"Collateral Agent") for the benefit of the holders from time to time of the
Pledgor's 5% Mandatory Convertible Preferred Stock (the "Mandatory Convertible
Preferred Stock"), and (ii) as securities intermediary (including any successor
thereto, the "Securities Intermediary").

W I T N E S S E T H    T H A T:

        WHEREAS, in connection with the issuance of the Mandatory Convertible
Preferred Stock, the Pledgor is required to and will deliver or cause to be
delivered to the Collateral Agent at its office located at 388 Greenwich Street,
14th Floor, New York, New York 10013, the Collateral (as defined below) for the
sole benefit of the Collateral Agent (acting for the benefit of the holders from
time to time of the Mandatory Convertible Preferred Stock) and maintained by the
Securities Intermediary, in each case in accordance with and subject to the
terms of this Agreement; and

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby irrevocably acknowledged, the Pledgor and the
Collateral Agent and the Securities Intermediary hereby agree as follows:

        SECTION 1.    Definitions.    As used in this Agreement, the following
initially capitalized terms have the following meanings:

        "Agreement" is defined in the preamble to this Agreement.

        "Authorized Person of the Pledgor" is defined in Section 4 hereof.

        "Bankruptcy Law" means Title 11, United States Code, or any similar
federal or state law for the relief of debtors.

        "Certificate of Designations" means the Certificate of Designations,
Preferences and Rights of 5% Mandatory Convertible Preferred Stock filed by the
Huntsman Corporation with the Secretary of State of Delaware on February 15,
2005.

        "Collateral" is defined in Section 2 hereof.

        "Collateral Accounts" is defined in Section 2(m) hereof.

        "Collateral Agent" is defined in the preamble to this Agreement.

        "Collateral Release Request" means a collateral release request in the
form of Exhibit C hereto (i) executed by the Pledgor and containing a
certification by the Pledgor that the Pledgor has transferred an amount in cash
to the Paying Agent equal to the aggregate amount of dividends payable on the
Mandatory Convertible Preferred Stock on the Dividend Payment Date immediately
following the date of such Collateral Release Request and (ii) countersigned by
the Paying Agent to confirm to the Collateral Agent that the Paying Agent has
received such cash payment from the Pledgor.

        "Dividend Collateral Accounts" is defined in Section 2(l) hereof.

        "Dividend Collateral Account No. 1" is defined in Section 2(a) hereof.

        "Dividend Collateral Account No. 2" is defined in Section 2(b) hereof.

        "Dividend Collateral Account No. 3" is defined in Section 2(c) hereof.

--------------------------------------------------------------------------------






        "Dividend Collateral Account No. 4" is defined in Section 2(d) hereof.

        "Dividend Collateral Account No. 5" is defined in Section 2(e) hereof.

        "Dividend Collateral Account No. 6" is defined in Section 2(f) hereof.

        "Dividend Collateral Account No. 7" is defined in Section 2(g) hereof.

        "Dividend Collateral Account No. 8" is defined in Section 2(h) hereof.

        "Dividend Collateral Account No. 9" is defined in Section 2(i) hereof.

        "Dividend Collateral Account No. 10" is defined in Section 2(j) hereof.

        "Dividend Collateral Account No. 11" is defined in Section 2(k) hereof.

        "Dividend Collateral Account No. 12" is defined in Section 2(l) hereof.

        "Dividend Obligations" means, with respect to any Dividend Payment Date,
all obligations of the Pledgor under the Certificate of Designations to pay any
dividend declared to be due and payable on such Dividend Payment Date, whether
or not such amounts are actually paid on such date, and shall, in any event,
include any such Obligations that are not lawfully payable on such Dividend
Payment Date for any reason (including, but not limited to, the Pledgor having
insufficient Surplus to pay the Surplus Shortfall Amount) but become lawfully
payable at a later date.

        "Dividend Payment Date" means (i) the 16th calendar day of February,
May, August, and November of each year, beginning May 16, 2005, or the following
Business Day if such day is not a Business Day, prior to the Mandatory
Conversion Date and (ii) the Mandatory Conversion Date.

        "Dividend Satisfaction Amout" is defined in Section 6(g) hereof.

        "Eighth Dividend Payment Date" means February 16, 2007, or the following
Business Day if such day is not a Business Day.

        "Eleventh Dividend Payment Date" means November 16, 2007, or the
following Business Day if such day is not a Business Day.

        "Event of Default" means the occurrence of any one of the following:

          (i)  the Pledgor, pursuant to or under or within the meaning of any
Bankruptcy Law:

(1)commences a voluntary case or proceeding;

(2)consents to the entry of an order for relief against it in an involuntary
case or proceeding or the commencement of any case against it;

(3)consents to the appointment of a Custodian of it or for any substantial part
of its property;

(4)files a petition in bankruptcy or answer or consent seeking reorganization or
relief; or

(5)consents to the filing of such petition or the appointment of or taking
possession by Custodian; or


         (ii)  a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

(1)is for relief against the Pledgor in an involuntary case or proceeding, or
adjudicates the Pledgor insolvent or bankrupt;

2

--------------------------------------------------------------------------------



(2)appoints a Custodian of the Pledgor or for any substantial part of its
property; or

(3)orders the winding up or liquidation of the Pledgor and the order or decree
remains unstayed and in effect for 60 days.

        "Fifth Dividend Payment Date" means May 16, 2006, or the following
Business Day if such day is not a Business Day.

        "First Dividend Payment Date" means May 16, 2005, or the following
Business Day if such day is not a Business Day.

        "Fourth Dividend Payment Date" means February 16, 2006, or the following
Business Day if such day is not a Business Day.

        "Holders" or "holders" shall mean the holders of record, from time to
time, of the Mandatory Convertible Preferred Stock.

        "Mandatory Conversion Date" means February 16, 2008, or the following
Business Day is such day is not a Business Day.

        "Mandatory Convertible Preferred Stock" is defined in the preamble to
this Agreement.

        "Market Value" is defined in Section 6(i) hereof.

        "Maturing Proceeds" means, with respect to each Dividend Payment Date,
the cash proceeds received by the Securities Intermediary upon the maturity of
the U.S. Treasuries deposited in the relevant Dividend Collateral Account.

        "Ninth Dividend Payment Date" means May 16, 2007, or the following
Business Day if such day is not a Business Day.

        "Obligations" means the Dividend Obligations referred to in Sections
2(a)-(m) hereof.

        "Optional Conversion" is defined in Section 6(e) hereof.

        "Paying Agent" means The Bank of New York acting in its capacity as
paying agent for the Pledgor for the Mandatory Convertible Preferred Stock, or
its successor.

        "Pledgor" is defined in the preamble to this Agreement.

        "Provisional Conversion" is defined in Section 6(f) hereof.

        "Second Dividend Payment Date" means August 16, 2005, or the following
Business Day if such day is not a Business Day.

        "Securities Intermediary" is defined in the preamble to this Agreement.

        "Seventh Dividend Payment Date" means November 16, 2006, or the
following Business Day if such day is not a Business Day.

        "Sixth Dividend Payment Date" means August 16, 2006, or the following
Business Day if such day is not a Business Day.

        "Surplus Collateral Account" is defined in Section 2(m) hereof.

        "Surplus Shortfall Notice" means, with respect to any Dividend Payment
Date, a notice by the Pledgor to the Collateral Agent that (i) in order to be
effective, must be received by the Collateral Agent on or prior to the last day
of the calendar month preceding the calendar month in which such Dividend
Payment Date occurs, (ii) instructs the Collateral Agent not to remit or cause
the Securities Intermediary to remit to the Paying Agent on such Dividend

3

--------------------------------------------------------------------------------






Payment Date an amount ("Surplus Shortfall Amount") equal to all or a portion of
the Maturing Proceeds and/or the proceeds received by the Securities
Intermediary from the sale or liquidation of any Collateral held in the Surplus
Collateral Account, and (iii) certifies that the Pledgor's board of directors
has determined that the Pledgor does not have sufficient Surplus to pay the
Surplus Shortfall Amount described in clause (ii) above as dividends to the
Holders.

        "Tenth Dividend Payment Date" means August 16, 2007, or the following
Business Day if such day is not a Business Day.

        "Third Dividend Payment Date" means November 16, 2005, or the following
Business Day if such day is not a Business Day.

        "Twelfth Dividend Payment Date" means the Mandatory Conversion Date,
February 16, 2008, or the following Business Day if such day is not a Business
Day.

        "UCC" is defined in Section 5(a) hereof.

        "U.S. Treasuries" is defined in Section 2(a) hereof.

        Capitalized terms used but not otherwise defined herein have the
meanings given in the Certificate of Designations.

        SECTION 2.    Pledge and Assignment.    The Pledgor hereby grants to the
Collateral Agent for its own benefit and for the benefit of the Holders a
security interest in, and express right of setoff against, all of the right,
title and interest of the Pledgor in, to and under the following property,
whether now owned or existing or hereafter from time to time acquired or coming
into existence (collectively, the "Collateral"):

        (a)   to secure the Pledgor's Dividend Obligations with respect to the
First Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 1 (the "Dividend Collateral Account No. 1"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasury Securities or strips (the "U.S.
Treasuries") deposited in Dividend Collateral Account No. 1); all funds held
therein or credited thereto; any notes, certificates of deposit, instruments,
financial assets or investment property (as each such term is defined in the
UCC) held in or credited to Dividend Collateral Account No. 1; and any proceeds
(as defined in the UCC) and any interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing;

        (b)   to secure the Pledgor's Dividend Obligations with respect to the
Second Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 2 (the "Dividend Collateral Account No. 2"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 2); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 2;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (c)   to secure the Pledgor's Dividend Obligations with respect to the
Third Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 3 (the "Dividend Collateral

4

--------------------------------------------------------------------------------






Account No. 3"); all security entitlements arising from any financial assets
credited thereto (including, without limitation, all U.S. Treasuries deposited
in Dividend Collateral Account No. 3); all funds held therein or credited
thereto; any notes, certificates of deposit, instruments, financial assets or
investment property (as each such term is defined in the UCC) held in or
credited to Dividend Collateral Account No. 3; and any proceeds (as defined in
the UCC) and any interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing;

        (d)   to secure the Pledgor's Dividend Obligations with respect to the
Fourth Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 4 (the "Dividend Collateral Account No. 4"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 4); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 4;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (e)   to secure the Pledgor's Dividend Obligations with respect to the
Fifth Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 5 (the "Dividend Collateral Account No. 5"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 5); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 5;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (f)    to secure the Pledgor's Dividend Obligations with respect to the
Sixth Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 6 (the "Dividend Collateral Account No. 6"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 6); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 6;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (g)   to secure the Pledgor's Dividend Obligations with respect to the
Seventh Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 7 (the "Dividend Collateral Account No. 7"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 7); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 7;
and any proceeds (as defined in the

5

--------------------------------------------------------------------------------






UCC) and any interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing;

        (h)   to secure the Pledgor's Dividend Obligations with respect to the
Eighth Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 8 (the "Dividend Collateral Account No. 8"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 8); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 8;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (i)    to secure the Pledgor's Dividend Obligations with respect to the
Ninth Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 9 (the "Dividend Collateral Account No. 9"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 9); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account No. 9;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (j)    to secure the Pledgor's Dividend Obligations with respect to the
Tenth Dividend Payment Date, the securities account maintained by the Securities
Intermediary and identified in Part I of Exhibit A hereto as Dividend Collateral
Account No. 10 (the "Dividend Collateral Account No. 10"); all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in Dividend Collateral Account
No. 10); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to Dividend Collateral Account
No. 10; and any proceeds (as defined in the UCC) and any interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;

        (k)   to secure the Pledgor's Dividend Obligations with respect to the
Eleventh Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 11 (the "Dividend Collateral Account No. 11"); all
security entitlements arising from any financial assets credited thereto
(including, without limitation, all U.S. Treasuries deposited in Dividend
Collateral Account No. 11); all funds held therein or credited thereto; any
notes, certificates of deposit, instruments, financial assets or investment
property (as each such term is defined in the UCC) held in or credited to
Dividend Collateral Account No. 11; and any proceeds (as defined in the UCC) and
any interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;

6

--------------------------------------------------------------------------------






        (l)    to secure the Pledgor's Dividend Obligations with respect to the
Twelfth Dividend Payment Date, the securities account maintained by the
Securities Intermediary and identified in Part I of Exhibit A hereto as Dividend
Collateral Account No. 12 (the "Dividend Collateral Account No. 12" and together
with Dividend Collateral Account No. 1, Dividend Collateral Account No. 2,
Dividend Collateral Account No. 3, Dividend Collateral Account No. 4, Dividend
Collateral Account No. 5, Dividend Collateral Account No. 6, Dividend Collateral
Account No. 7, Dividend Collateral Account No. 8, Dividend Collateral Account
No.9, Dividend Collateral Account No. 10 and Dividend Collateral Account No. 11,
the "Dividend Collateral Accounts"); all security entitlements arising from any
financial assets credited thereto (including, without limitation, all U.S.
Treasuries deposited in Dividend Collateral Account No. 12); all funds held
therein or credited thereto; any notes, certificates of deposit, instruments,
financial assets or investment property (as each such term is defined in the
UCC) held in or credited to Dividend Collateral Account No. 12; and any proceeds
(as defined in the UCC) and any interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing; and

        (m)  to secure all Obligations, the securities account identified in
Part II of Exhibit A hereto (the "Surplus Collateral Account" and, together with
the Dividend Collateral Accounts, the "Collateral Accounts"), all security
entitlements arising from any financial assets credited thereto (including,
without limitation, all U.S. Treasuries deposited in the Surplus Collateral
Account); all funds held therein or credited thereto; any notes, certificates of
deposit, instruments, financial assets or investment property (as each such term
is defined in the UCC) held in or credited to the Surplus Collateral Account;
and any proceeds (as defined in the UCC) and any interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing.

        SECTION 3.    Deposit of U.S. Treasuries.    The Securities Intermediary
agrees to deposit in or credit to each Dividend Collateral Account U.S.
Treasuries bearing such CUSIP number, of such maturity and as otherwise
described in Part I of Exhibit A hereto in the row corresponding to the relevant
Dividend Collateral Account.

        SECTION 4.    Delivery of the Collateral.    The U.S. Treasuries and
cash, if any, representing or evidencing the Collateral or any portion thereof
shall be delivered to the Collateral Agent and deposited and held in the
Collateral Accounts on behalf of the Collateral Agent pursuant hereto as set
forth in Exhibit A hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent. The Collateral Agent shall have the right, at any time in its discretion
following the occurrence and during the continuance of an Event of Default and
without notice to the Pledgor, to transfer to or register in the name of the
Collateral Agent or any of its nominees any or all of the Collateral. In
addition, the Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations that in the
aggregate represent or evidence the same amount of Collateral. In the event the
Collateral Agent receives notice of any discretionary corporate action in
respect of the Collateral, including, without limitation, the solicitation of a
vote in respect of the Collateral, the Collateral Agent shall request written
instructions from the Pledgor, signed by a person designated by the Pledgor in
an Incumbency Certificate substantially in the form attached hereto as Exhibit B
as authorized to act on its behalf in respect of this Agreement (each such
person, an "Authorized Person of the Pledgor") in respect of such corporate
action and shall use commercially reasonable efforts to act upon such
instructions. In the absence of such instructions, the Collateral Agent shall
not be obligated to take

7

--------------------------------------------------------------------------------






any action in respect of the discretionary corporate action affecting the
Collateral, and does not, and shall not be deemed to, assume any responsibility
or incur any liability for any act or failure to act with respect to any
discretionary corporate action affecting the Collateral. Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent will take
action in respect of a discretionary corporate action affecting the Collateral
only upon receipt of instructions from the holders of a majority of the
Mandatory Convertible Preferred Stock outstanding at the time of such action.
The Collateral Agent does not, and shall not be deemed to, assume any
responsibility to monitor any discretionary corporate actions affecting the
Collateral. The Collateral Agent shall have no duty to solicit the delivery of
any property into the Collateral Accounts.

        SECTION 5.    Maintaining the Collateral Account.    

        (a)   The Pledgor shall cause the Securities Intermediary, and the
Securities Intermediary agrees, to maintain the Collateral Accounts under the
sole control and dominion of the Collateral Agent, and with regard to the
Collateral Account the Securities Intermediary will act solely upon any
entitlement orders (as defined in Section 8-102(a)(8) of the Uniform Commercial
Code as in effect on the date hereof in the State of New York (the "UCC")) or
any instructions directing the disposition of funds that in each case are
received from the Collateral Agent acting for the benefit of itself and the
Holders;

        (b)   The Securities Intermediary hereby agrees that it shall at all
times (i) act as a "securities intermediary" (within the meaning of
Section 8-102(a)(14) of the UCC) in maintaining the Collateral Accounts,
(ii) hold and maintain each Collateral Account as a "securities account" (within
the meaning of Section 8.501(a) of the UCC), (iii) identify the Collateral Agent
in its records as the "entitlement holder" (within the meaning of
Section 8-102(a)(7) of the UCC) of the security entitlements carried in the
Collateral Accounts, (iv) identify as being credited to the Collateral Accounts
each financial asset maintained in the Collateral Accounts, (v) hold and treat
all property credited by the Securities Intermediary to the Collateral Accounts
as financial assets under Article 8 of the UCC, (vi) not identify in its records
any person as entitlement holder with respect to any Collateral Account (or any
security entitlement therein) other than the Collateral Agent, and (vii) agree
not to comply with entitlement orders of any person or entity with respect to
any Collateral Account (or any security entitlement therein), except the
Collateral Agent. The Securities Intermediary hereby agrees that, with respect
to the Collateral Accounts and the financial assets held from time to time
therein the Securities Intermediary will comply with entitlement orders
originated by the Collateral Agent without the further consent of the Pledgor.

        (c)   It shall be a term and condition of the Collateral Accounts,
notwithstanding any term or condition to the contrary in any other agreement
relating to the Collateral Accounts and except as otherwise provided by the
provisions of Sections 6 (Distributions/Income), 7 (Taxes), 14 (Remedies upon
Default), 15 (Fees; Expenses), and 18 (Continuing Security Interest;
Assignments) hereof that no amount (including interest on the Collateral
Accounts) shall be paid or released from the Collateral Accounts to or for the
account of, or withdrawn from the Collateral Accounts by or for the account of,
the Pledgor or any other person or entity other than the Collateral Agent;

        (d)   The Securities Intermediary agrees that it shall not change the
account name or number of any of the Collateral Accounts without prior written
consent of the Collateral Agent; and

        (e)   The parties hereto acknowledge and agree that each of the
Collateral Accounts is a securities account as such term is set forth in the
UCC.

        SECTION 6.    Distributions/Income    

        (a)   Subject to Section 6(b) and 6(c) below, the Collateral Agent
hereby instructs the Securities Intermediary to remit to the Paying Agent on
each Dividend Payment Date prior to 10 a.m. New York City time on such day all
the Maturing Proceeds received by the Securities

8

--------------------------------------------------------------------------------






Intermediary on such date in order to allow payment of dividends to be made by
the Paying Agent to the Holders.

        (b)   If the Collateral Agent receives a Collateral Release Request duly
executed by the Pledgor and the Paying Agent not later than the close of
business on the third Business Day preceding any Dividend Payment Date, then the
Collateral Agent shall instruct the Securities Intermediary to transfer the
Maturing Proceeds received by the Securities Intermediary on such Dividend
Payment Date to the Pledgor as promptly as practicable but in any event no later
than two Business Days after such Dividend Payment Date, provided that the
Paying Agent has notified the Securities Intermediary that the dividends payable
on such Dividend Payment Date have been paid and provided further that no Event
of Default has occurred and is continuing on the day such funds are to be
transferred to the Pledgor to the knowledge of the Collateral Agent and/or the
Securities Intermediary.

        (c)   If the Collateral Agent receives a Surplus Shortfall Notice, then
the Collateral Agent shall instruct the Securities Intermediary to invest the
Maturing Proceeds received by the Securities Intermediary on the Dividend
Payment Date in an amount equal to the Surplus Shortfall Amount stated in such
notice immediately following receipt of such notice in accordance with
Section 6(j) and deposit and hold such investments as Collateral in the Surplus
Collateral Account. The Pledgor agrees that any Surplus Shortfall Notice shall
be effective with respect to only one Dividend Payment Date, and that the
Collateral Agent shall comply with the other provisions of this Section 6 as
applicable with respect to any Dividend Payment Dates that occur after the
Dividend Payment Date that is the subject of such Surplus Shortfall Notice,
unless the Pledgor delivers a separate Surplus Shortfall Notice to the
Collateral Agent with respect to any such subsequent Dividend Payment Date.

        (d)   With respect to the first Dividend Payment Date that occurs
following the deposit of any Collateral into the Surplus Collateral Account, the
Collateral Agent shall, unless it has received a separate Surplus Shortfall
Notice from the Pledgor with respect to such Dividend Payment Date, instruct the
Securities Intermediary to take such actions as are necessary to sell and/or
liquidate any Collateral held in the Surplus Collateral Account not later than
the close of business on the first Business Day preceding such Dividend Payment
Date and remit all the proceeds of such sale or liquidation to the Paying Agent
on such Dividend Payment Date in order to allow payment to be made by the Paying
Agent to each Holder of cash equal to such Holder's pro rata share at such time
of such proceeds provided, however, that the Securities Intermediary shall not
remit to the Paying Agent, and it shall instead pay over promptly to the
Pledgor, any amount of such proceeds in excess of the full unpaid, accrued and
cumulated dividends to which the Holders are entitled to receive on such
Dividend Payment Date pursuant to the Certificate of Designations. In no
instance shall the Collateral Agent be required to calculate such Holder's pro
rata share or any amounts in excess of such dividend to be paid to the Pledgor.

        (e)   The Pledgor shall notify the Collateral Agent of any conversion at
the option of the Holder (an "Optional Conversion") before the Mandatory
Conversion Date pursuant to Section 8 or 10 of the Certificate of Designations
and, unless it has previously received a separate Surplus Shortfall Notice from
the Pledgor that continues to be in effect with respect to Dividend Obligations
that have not been satisfied, upon receipt of such notice the Collateral Agent
shall instruct the Securities Intermediary to promptly release to the Pledgor
the amount or number of U.S. Treasuries deposited in the Collateral Accounts
that upon their respective maturities would provide funds sufficient to pay all
dividends that would have been payable on the number of shares converted
pursuant to such Optional Conversion on Dividend Payment Dates occurring after
such Optional Conversion. Any notice of an Optional Conversion provided by the
Pledgor to the Collateral Agent shall include the amount to be paid to the
Pledgor. In no instance shall the Collateral Agent be required to calculate such
dividend amount.

9

--------------------------------------------------------------------------------






        (f)    The Pledgor shall notify the Collateral Agent of any conversion
at the option of the Pledgor (a "Provisional Conversion") before the Mandatory
Conversion Date pursuant to Section 9 of the Certificate of Designations and
upon receipt of such notice the Collateral Agent shall promptly instruct the
Securities Intermediary to sell all the Collateral then held in the Collateral
Accounts and remit all proceeds from such sale to the Paying Agent in order to
allow payment to be made by the Paying Agent to each Holder of cash equal to the
Market Value at that time of such Holder's pro rata share of the Collateral that
was so sold in accordance with the Certificate of Designations. Any notice of a
Provisional Conversion provided by the Pledgor to the Collateral Agent shall
include the amount to be paid to the Paying Agent. In no instance shall the
Collateral Agent be required to calculate such Holder's pro rata share.

        (g)   On or after the Mandatory Conversion Date, the Pledgor shall
notify the Collateral Agent if the Pledgor has delivered any shares of Common
Stock to the Holders on the Mandatory Conversion Date pursuant to Section 7(d)
of the Certificate of Designations in order to satisfy the Pledgor's obligations
to pay accrued, cumulated and unpaid dividends on the Mandatory Convertible
Preferred Stock. Such notice shall specify the total number of such shares of
Common Stock as well the aggregate amount of the accrued, cumulated and unpaid
dividends satisfied thereby ("Dividend Satisfaction Amount"). Upon receiving the
foregoing notice, the Collateral Agent shall instruct the Securities
Intermediary to promptly release to the Pledgor Collateral in an amount equal to
the Dividend Satisfaction Amount.

        (h)   Upon the release of any Collateral or proceeds thereof by the
Collateral Agent and/or the Securities Intermediary in accordance with the terms
of this Agreement, the lien and security interest of the Collateral Agent on
such Collateral or proceeds thereof shall be automatically released without
further action by any party.

        (i)    For purposes of this Section 6, "Market Value" shall mean in
respect of any U.S. Treasuries actually sold by the Securities Intermediary upon
receiving instructions from the Collateral Agent, the net proceeds to the
Collateral Agent from the sale of such U.S. Treasuries.

        (j)    Any income, proceeds or payments received by the Collateral Agent
in respect of the Collateral, and any Maturing Proceeds required to be invested
following the receipt of a Surplus Shortfall Notice by the Collateral Agent,
shall be invested by the Collateral Agent or the Securities Intermediary acting
upon instructions from the Collateral Agent promptly after receipt in Fidelity
Institutional Prime Money Market Fund III (#691), or any other money market
fund(s) investing exclusively in U.S. government securities at the instruction
of the Pledgor and shall be credited to the Collateral Account. The parties
hereto agree that all property (other than cash) referred to in this Section 6
and held in the Collateral Accounts shall be treated as financial assets under
Article 8 of the UCC. Any income and other proceeds received on such investment
and reinvestment shall become part of the Collateral. The Collateral Agent shall
have the power to sell or liquidate the foregoing investments whenever required
or permitted to make distributions in accordance with the terms of this
Agreement.

        If at any time such investment or reinvestment of the Collateral cannot
be made (i.e., on account of the unavailability of the investment vehicle, the
late receipt of funds, etc.), the Collateral shall remain un-invested and the
Collateral Agent shall not incur any liability for interest or income thereon.
The Collateral Agent shall not have any responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of the Collateral.
Any investment described herein may be executed through an affiliated broker or
dealer of the Collateral Agent and such broker or dealer, along with the
Collateral Agent, shall be entitled to its usual and customary fee which shall
be paid by the Pledgor with funds other than from the Collateral. It is agreed
and understood that, as may be agreed in writing between the Collateral

10

--------------------------------------------------------------------------------






Agent and the Pledgor, the Collateral Agent may earn fees associated with the
investment(s) outlined above which shall be paid by the Pledgor with funds other
than from the Collateral.

        SECTION 7.    Taxes.    The Pledgor shall pay or reimburse the
Collateral Agent upon request for any transfer taxes or other taxes relating to
the Collateral incurred in connection herewith and shall indemnify and hold
harmless the Collateral Agent from any amounts that it is obligated to pay in
the way of such taxes. The Collateral Agent shall report the income earned on
any of the Collateral to the U.S. Internal Revenue Service as earned by the
Pledgor. The Pledgor shall provide to the Collateral Agent the appropriate
Form W-9 certifying to the Collateral Agent the depositor's Tax Identification
Number. This Section 7 shall survive notwithstanding termination of this
Agreement or resignation or removal of the Collateral Agent.

        SECTION 8.    Representations and Warranties.    The Pledgor represents
and warrants as follows:

        (a)   The Pledgor is the legal and beneficial owner of the Collateral
free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement.

        (b)   The pledge and assignment of the Collateral pursuant to this
Agreement creates a valid and perfected first priority security interest in the
Collateral in favor of the Collateral Agent for its benefit and for the benefit
of the Holders, securing the payment of the Obligations.

        (c)   Except for the filing of any relevant UCC financing statements, on
the date hereof, no consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge and assignment by
the Pledgor of the Collateral pursuant to this Agreement or for the execution,
delivery or performance of this Agreement by the Pledgor, (ii) for the
perfection or maintenance of the security interest created hereby (including the
first priority nature of such security interest), (iii) for the exercise by the
Collateral Agent of its rights and remedies hereunder, or (iv) for the exercise
by the Collateral Agent of its rights and remedies hereunder.

        (d)   There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.

        (e)   The Pledgor is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

        (f)    The execution, delivery and performance by the Pledgor of this
Agreement and the transactions contemplated hereby are within the Pledgor's
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Pledgor's certificate of incorporation or by-laws,
(ii) violate any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award, or (iii) conflict with or result in the breach
of, or constitute a default under, any material contract or instrument binding
on or affecting the Pledgor or any of its properties.

        (g)   This Agreement is the legal, valid and binding obligation of the
Pledgor, enforceable against the Pledgor in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditor's rights, and (ii) the application of general
principles of equity (regardless of which such enforceability is considered in a
proceeding in equity or at law).

11

--------------------------------------------------------------------------------






        SECTION 9.    Further Assurances.    The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Collateral Agent may reasonably
request in writing, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

        SECTION 10.    Transfers and Other Liens.    The Pledgor agrees that it
will not (a) sell, assign by operation of law or otherwise (except upon a
merger, consolidation or similar transaction), or otherwise dispose of, or grant
any option with respect to, any of the Collateral, or (b) create or permit to
exist any consensual lien, security interest, option or other charge or
encumbrance upon or with respect to any of the Collateral, except for the
security interest under this Agreement.

        SECTION 11.    Collateral Agent Appointed Attorney-in-Fact.    The
Pledgor hereby appoints the Collateral Agent the Pledgor's attorney-in-fact,
with full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time in the Collateral Agent's discretion to
take any action, and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, to receive, indorse and collect all instruments
made payable to the Pledgor representing any interest payment, dividend or other
distribution in respect of the Collateral or any part thereof.

        SECTION 12.    Secured Party May Perform.    If the Pledgor fails to
perform any agreement contained herein, the Collateral Agent may itself perform,
or cause performance of, such agreement, and the reasonable expenses of the
holders and beneficial owners of the Mandatory Convertible Preferred Stock
incurred in connection therewith shall be payable by the Pledgor under
Section 15 hereof.

        SECTION 13.    The Collateral Agent's Duties.    The powers conferred on
the Collateral Agent hereunder are solely to protect the Collateral Agent's
interest in the Collateral and shall not impose any fiduciary duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral, including but not limited to, the bringing of any
action against the Pledgor on behalf of the Secured Party. The Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property. Collateral Agent may consult with legal counsel of its own choosing at
the expense of the Pledgor as to any matter relating to this Agreement, and
Collateral Agent shall not incur any liability in acting in good faith in
accordance with any advice from such counsel. Collateral Agent shall not incur
any liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of
Collateral Agent (including but not limited to any act or provision of any
present or future law or regulation or governmental authority, any act of God or
war or terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility). The Collateral Agent shall
not be liable for any action taken or omitted or for any loss or injury
resulting from its actions or its performance or lack of performance of its
duties hereunder in the absence of gross negligence or willful misconduct on its
part. In no event shall the Collateral Agent be liable (i) for acting in
accordance with or relying upon any instruction, notice, demand, certificate or
document from Pledgor or any Authorized Person of the Pledgor contemplated by
this Agreement, and from any registrar or transfer agent for the Mandatory
Convertible Preferred Stock, provided that such

12

--------------------------------------------------------------------------------






instruction, notice, demand, certificate or document complies in all material
respects with the provisions hereof, (ii) for any indirect, consequential,
punitive or special damages, regardless of the form of action and whether or not
any such damages were foreseeable or contemplated, (iii) for the acts or
omissions of any nominees, correspondents, designees, agents, subagents or
subcustodians chosen by it, (iv) for the investment or reinvestment of any cash
held by it hereunder, in each case in good faith, in accordance with the terms
hereof, including without limitation any liability for any delays (not resulting
from its gross negligence or willful misconduct) in the investment or
reinvestment of the Collateral, or any loss of interest incident to any such
delays, or (v) for an amount in excess of the value of the Collateral, valued as
of the date of deposit, but only to the extent of direct money damages.

        SECTION 14.    Remedies upon Default.    If a responsible officer of the
agency and trust group of the Collateral Agent has actual knowledge that any
Event of Default has occurred and is continuing:

        (a)   The Collateral Agent shall immediately foreclose upon the
Collateral and distribute proceeds of all or any part of the Collateral Accounts
against the Obligations or any part thereof in accordance with applicable law,
except to the extent that the Pledgor notifies the Collateral Agent that the
Pledgor's Board of Directors has determined that the Pledgor does not have
adequate Surplus with respect to the satisfaction of such Obligations.

        (b)   The Collateral Agent may also exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the UCC (whether or not the UCC applies to the affected Collateral).

        SECTION 15.    Fees; Expenses.    The Pledgor will pay to the Collateral
Agent and the Securities Intermediary in accordance with the terms of the Fee
Letter attached hereto as Exhibit D hereto (the "Fee Letter") compensation for
all services rendered by the Collateral Agent and the Securities Intermediary
hereunder. In addition, the Pledgor will upon demand pay to the Collateral Agent
and the Securities Intermediary the amount of any and all reasonable fees and
expenses, including the reasonable fees and expenses of their respective counsel
and of any experts and agents, which the Collateral Agent and the Securities
Intermediary may incur in connection with (a) the administration of this
Agreement, (b) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (c) the investment or
reinvestment of any income, proceeds or payments in respect of the Collateral
received by the Collateral Agent and/or Securities Intermediary pursuant to the
terms of this Agreement, (d) the exercise or enforcement of any of the rights of
the Collateral Agent and Securities Intermediary hereunder or (e) the failure by
the Pledgor to perform or observe any of the provisions hereof. It is understood
that the compensation of the Collateral Agent and the Securities Intermediary
may be reasonably adjusted from time to time to conform with their current
guidelines (including, without limitation, fees, expenses and disbursements of
counsel). The Collateral Agent and the Securities Intermediary shall look solely
to the Pledgor for payment of their respective costs, fees and expenses and
shall not have any right to reimburse themselves for any fees or expenses from
the Collateral and may not sell, convey or otherwise dispose of any Collateral
for such purpose. The rights of the Collateral Agent and Securities Intermediary
to payment under this Section 15 shall survive notwithstanding the termination
of this Agreement or the resignation or removal of the Collateral Agent or the
Securities Intermediary.

        SECTION 16.    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor from
the terms hereof, shall in any event be effective, unless the same shall be in
writing and signed by each of the Collateral Agent, the Securities Intermediary
and the Pledgor, and then such waiver or consent shall be effective

13

--------------------------------------------------------------------------------






only in the specific instance and for the specific purpose for which given. The
Pledgor, the Securities Intermediary and the Collateral Agent may amend this
Agreement without the consent or approval of any holder or beneficial owner of
the Mandatory Convertible Preferred Stock for the purposes of (a) adding to the
securities at any time held in the Collateral Accounts, (b) adding to the
property at any time constituting the Collateral, (c) adding to the Pledgor's
covenants or obligations under this Agreement for the benefit of the Securities
Intermediary and the Collateral Agent, (d) surrendering any right or power
conferred upon the Pledgor by this Agreement, (e) providing for the assumption
of the Pledgor's obligations under this Agreement in the case of a merger,
consolidation, conveyance, transfer or lease, to the extent such assumption is
permitted under the terms of the Mandatory Convertible Preferred Stock,
(f) curing any ambiguity or correcting or supplementing any defective provision
contained in this Agreement; provided that such modification or amendment does
not, in the good faith opinion of the Collateral Agent, materially and adversely
affect the rights or interests of any holder of the Mandatory Convertible
Preferred Stock in any respect; and (g) adding or modifying any other provisions
which the Pledgor, the Securities Intermediary and the Collateral Agent may deem
necessary or desirable and which will not materially and adversely affect the
interests of any holder of the Mandatory Convertible Preferred Stock in any
respect in the good faith opinion of the Collateral Agent. Notwithstanding
anything contained in this Agreement or any other document, instrument or
agreement to the contrary, no amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Pledgor from the terms hereof,
which materially and adversely affects the rights or interests of any holder of
the Mandatory Convertible Preferred Stock, shall be effective for any purpose
unless consented to or approved by holders of at least two-thirds of the shares
of Mandatory Convertible Preferred Stock outstanding. The Collateral Agent and
the Securities Intermediary shall not, and shall not be obligated to sign any
amendment or waiver of any provision of this Agreement nor consent to any
departure by the Pledgor from the terms hereof unless they shall have received a
satisfactory officer's certificate of the Pledgor and upon which they may rely
stating that (i) the terms of the amendment, waiver or consent do not and will
not materially and adversely affect the rights or interests of any holder or
beneficial owner of the Mandatory Convertible Preferred Stock, or (ii) the terms
of the amendment, waiver or consent has been consented to or approved by holders
of at least two-thirds of the shares of Mandatory Convertible Preferred Stock
outstanding in a manner fully compliant with applicable law and the provisions
of the Certificate of Designations. The Collateral Agent and the Securities
Intermediary shall be fully protected in relying, and shall not incur any
liability whatsoever on account of their reliance, on such officer's
certificate. All costs and expenses of counsel relating to the preparation and
review of such opinion shall be borne by the Pledgor.

        SECTION 17.    Addresses for Notices.    Any notice or other
communication required or permitted under this Agreement shall be in writing in
the English language and shall be deemed to have been duly given (i) five
(5) business days following deposit in the mails if sent by registered or
certified mail, postage prepaid, (ii) when sent, if sent by facsimile
transmission, if receipt thereof is confirmed by successful transmission,
(iii) when delivered, if delivered personally to the intended recipient and
(iv) three (3) business days following deposit with a nationally recognized
overnight courier service, in each case addressed as follows:

if to the Pledgor, to:

Huntsman Corporation
500 Huntsman Way
Salt Lake City, Utah 84108
Phone: (801) 584-5700
Facsimile: (801) 584-5788
Attention: Secretary

14

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.
1001 Fannin, Suite 2300
Houston, Texas 77002
Phone: (713) 758-2194
Facsimile: (713) 615-5660
Attention: Jeffery B. Floyd

If to the Securities Intermediary and/or the Collateral Agent:

Citibank, N.A. Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY 10013
Phone: 212-816-5859
Facsimile Secured: 212-657-2762
Attention: Huntsman Corporation Collateral Agency

with a copy (which shall not constitute notice) to:

Nixon Peabody LLP
100 Summer Street
Boston, MA 02110
Phone: 617.345.1203
Facsimile: 866.244.1539
Attention: Huntsman Corporation Collateral Agency

or such other address or number as shall be furnished in writing by any such
party.

        SECTION 18.    Continuing Security Interest; Assignments.    This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of the
Obligations and all other amounts payable under this Agreement, (b) be binding
upon the Pledgor, its successors and assigns, and (c) inure to the benefit of,
and be enforceable by, the Collateral Agent and its successors, transferees and
assigns. Upon the payment in full of the Obligations and all other amounts
payable under this Agreement, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Pledgor. Upon any
such termination, the Collateral Agent will, upon receipt of an Officer's
Certificate of the Pledgor specifying that the all of the Obligations and all
other amounts payable hereunder have been paid in full, cause the Security
Intermediary to return to the Pledgor such of the Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof and execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

        SECTION 19.    Governing Law; Terms.    This Agreement shall be governed
by and construed in accordance with the laws of the State of New York (including
for such purpose Sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York), without regard to conflicts of law rules that would
result in a different governing law. Unless otherwise defined herein, terms
defined in Articles 8 and 9 of the UCC are used herein as therein defined. The
parties agree that New York is the "securities intermediary's jurisdiction" for
all purposes hereof and of Articles 8 and 9 of the UCC.

        SECTION 20.    WAIVER OF JURY TRIAL.    EACH OF THE PLEDGOR, THE
SECURITIES INTERMEDIARY AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

15

--------------------------------------------------------------------------------






COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

        SECTION 21.    Indemnification.    Pledgor shall be liable for and shall
reimburse and indemnify each of the Securities Intermediary and the Collateral
Agent and its employees, officers and directors and hold each of the Securities
Intermediary and the Collateral Agent and its employees, officers and directors
harmless from and against any and all claims, losses, actions, liabilities,
costs, damages or expenses (including reasonable attorneys' fees and expenses)
(collectively "Losses") arising from or in connection with its administration of
this Agreement, except for any such losses arising from their gross negligence
or willful misconduct. In addition, when the Collateral Agent acts on any
information, instructions, certificates, communications (including, but not
limited, communications with respect to the wire transfer of funds), sent by
facsimile, the Collateral Agent, absent gross negligence or willful misconduct,
shall not be responsible or liable in the event such communication is not an
authorized or authentic communication of the Pledgor or is not in the form the
Pledgor sent or intended to send (whether due to fraud, distortion or
otherwise). The Pledgor shall indemnify the Collateral Agent and its employees,
officers and directors against any Losses it may incur with its acting in
accordance with any such communication. This Section 21 shall survive
notwithstanding the termination of this Agreement or the resignation or removal
of the Collateral Agent or the Securities Intermediary.

        SECTION 22.    Ambiguity; Dispute.    (a) In the event of any ambiguity
or uncertainty hereunder or in any notice, certificate, instruction or other
communication received by the Collateral Agent hereunder, the Collateral Agent
may, in its sole discretion, refrain from taking any action other than retain
possession of the Collateral, unless the Collateral Agent receives written
instructions, signed by an Authorized Person of the Pledgor, or an opinion of
counsel of the Pledgor reasonably satisfactory to it which eliminates such
ambiguity or uncertainty.

        (b)   In the event of any dispute between or conflicting claims by or
among the Pledgor and/or the Collateral Agent and/or any other person or entity
with respect to any Collateral, the Collateral Agent shall be entitled, in its
sole discretion, to refuse to comply with any and all claims, demands or
instructions with respect to such Collateral so long as such dispute or conflict
shall continue, and Collateral Agent shall not be or become liable in any way to
the Pledgor or the Holders for failure or refusal to comply with such
conflicting claims, demands or instructions. The Collateral Agent shall be
entitled to refuse to act until, in its sole discretion, either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to Collateral Agent
or (ii) the Collateral Agent shall have received security or an indemnity
satisfactory to it sufficient to hold it harmless from and against any and all
Losses which it may incur by reason of so acting. Any court order, judgment or
decree shall be accompanied by a legal opinion by counsel for the presenting
party, satisfactory to the Collateral Agent, to the effect that said order,
judgment or decree represents a final adjudication of the rights of the parties
by a court of competent jurisdiction, and that the time for appeal from such
order, judgment or decree has expired without an appeal having been perfected.
The Collateral Agent shall act on such court order and legal opinions without
further question. The Collateral Agent may, in addition, elect, in its sole
discretion, to commence an interpleader action or seek other judicial relief or
orders as it may deem, in its sole discretion, necessary. The costs and expenses
(including reasonable attorneys' fees and expenses) incurred in connection with
such proceeding shall be paid by, and shall be deemed an Obligation of the
Pledgor.

        SECTION 23.    Appointment.    By accepting, purchasing and holding any
of the Mandatory Convertible Preferred Stock, the Holders have appointed
Citibank, N.A. to act as Collateral Agent

16

--------------------------------------------------------------------------------






and Citibank, N.A. has accepted such appointment and designation, in each case,
solely in accordance with the terms and conditions of this Agreement.

        SECTION 24.    Resignation.    (a) Each of the Collateral Agent and the
Securities Intermediary may resign at any time by giving the Pledgor thirty
(30) calendar days' prior written notice thereof.

        (b)   Within thirty (30) calendar days after giving the foregoing notice
of resignation to the Pledgor, the Collateral Agent or the Securities
Intermediary that gave such notice, as the case may be, shall appoint a
successor Collateral Agent or Securities Intermediary, as applicable. If a
successor Collateral Agent and/or Securities Intermediary has not accepted such
appointment by the end of such 30-day period, the Collateral Agent and/or the
Securities Intermediary may, in its sole discretion, (i) request the holders of
a majority of the outstanding shares of the Mandatory Convertible Preferred
Stock to appoint an agent to receive and hold the Collateral and, upon such
appointment, transfer the Collateral to such agent, and/or (ii) apply to a court
of competent jurisdiction for the appointment of a successor Collateral Agent
and/or Securities Intermediary or for other appropriate relief. All the costs
and expenses (including reasonable attorneys' fees and expenses) incurred by the
Collateral Agent and/or the Securities Intermediary in connection with such
proceeding shall be paid by, and be deemed an Obligation of, the Pledgor. The
resignation of the Collateral Agent or the Securities Intermediary shall be
effective only when a successor Collateral Agent or Securities Intermediary has
accepted its appointment in accordance with Section 26.

        SECTION 25.    Removal.    (a) In case at any time any of the following
shall occur:

          (i)  the Collateral Agent or the Securities Intermediary shall fail to
comply with the provisions of this Agreement in any material respect; or

         (ii)  the Collateral Agent or the Securities Intermediary shall become
incapable of acting or shall be adjudged bankrupt or insolvent, or a receiver or
liquidator of the Collateral Agent or the Securities Intermediary or of its
property shall be appointed, or any public officer shall take charge or control
of the Collateral Agent or the Securities Intermediary or of its properties or
affairs for the purposes of rehabilitation, conservation or liquidation.

then, in any such case, the holders of a majority of the outstanding shares of
the Mandatory Convertible Preferred Stock may remove the Collateral Agent and/or
the Securities Intermediary and appoint a successor collateral agent or
successor securities intermediary, as applicable. Any removal of the Collateral
Agent and/or the Securities Intermediary and any appointment of a successor
collateral agent or successor securities intermediary, as applicable, pursuant
to this Section 25 shall become effective upon acceptance of appointment by the
successor collateral agent or successor securities intermediary, as applicable,
as provided in Section 26 hereof.

        SECTION 26.    Appointment of Successor.    Upon the resignation or
removal of the Collateral Agent and/or Securities Intermediary pursuant to
Sections 24 or 25, as the case may be:

        (a)   Any successor Collateral Agent or successor Securities
Intermediary, as applicable, appointed as provided in Sections 24 or 25 shall
execute and deliver to the Pledgor and to its predecessor Collateral Agent
and/or Securities Intermediary an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor
Collateral Agent and/or the Securities Intermediary shall become effective and
such successor Collateral Agent or successor Securities Intermediary, as
applicable, without any further act, deed or conveyance, shall become vested
with all rights, powers, duties and obligations of its predecessor hereunder,
with like effect as if originally named as Collateral Agent and/or the
Securities Intermediary hereunder.

17

--------------------------------------------------------------------------------



        (b)   In the case of the appointment of a successor Securities
Intermediary, the predecessor Securities Intermediary shall deliver the
Collateral then held hereunder to the successor Securities Intermediary. The
foregoing delivery shall be without prejudice to the predecessor Securities
Intermediary's right to reimbursed by, and recover from, the Pledgor, the fees,
costs and expenses or other obligations owed to the predecessor Securities
Intermediary pursuant to the terms of this Agreement.

        (c)   Upon delivery of the Collateral to the successor Securities
Intermediary, the predecessor Securities Intermediary shall have no further
duties, responsibilities or obligations with respect to the Collateral or under
this Agreement.

18

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the date
first written above.


 
 
HUNTSMAN CORPORATION
 
 
By
 
/s/  PETER R. HUNTSMAN          

--------------------------------------------------------------------------------

Name: Peter R. Huntsman
Title:
 
 
CITIBANK, N.A., in its capacity as Collateral Agent
 
 
By
 
/s/  CAMILLE TOMAO          

--------------------------------------------------------------------------------

Name: Camille Tomao
Title: Vice President
 
 
CITIBANK, N.A., in its capacity as Securities Intermediary
 
 
By
 
/s/  CAMILLE TOMAO          

--------------------------------------------------------------------------------

Name: Camille Tomao
Title: Vice President

19

--------------------------------------------------------------------------------



EXHIBIT A

Part I

The U.S. Treasury Securities described below have been delivered to the
Collateral Agent by the Pledgor as Collateral to be deposited in each of the
Dividend Collateral Accounts identified in the first column below in accordance
with the Agreement.

The U.S. Treasury Securities deposited in each Dividend Collateral Account
secure the Pledgor's obligations to pay on each Dividend Payment Date identified
in the second column below the amount of dividends on its Mandatory Convertible
Preferred Stock set forth in the third column below.

Dividend Collateral Account Name and Number


--------------------------------------------------------------------------------

  Dividend Payment
Date

--------------------------------------------------------------------------------

  Dividend
Amount

--------------------------------------------------------------------------------

  CUSIP # of
U.S. Treasury
Strip

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  Ask Yield

--------------------------------------------------------------------------------

  Offer Price

--------------------------------------------------------------------------------

Huntsman Dividend
Collateral Account No. 1
Account # 795656   May 16, 2005   $ 3,593,750   912833FW5   May 15, 2005   2.315
% 99.44 Huntsman Dividend
Collateral Account No. 2
Account # 795657   August 16, 2005   $ 3,593,750   912833CN8   August 15, 2005  
2.730 % 98.661 Huntsman Dividend
Collateral Account No. 3
Account # 795658   November 16, 2005   $ 3,593,750   912833FX3   November 15,
2005   2.940 % 97.855 Huntsman Dividend
Collateral Account No. 4
Account # 795659   February 16, 2006   $ 3,593,750   912833CP3   February 15,
2006   3.000 % 97.074 Huntsman Dividend
Collateral Account No. 5
Account # 795660   May 16, 2006   $ 3,593,750   912833FY1   May 15, 2006   3.080
% 96.272 Huntsman Dividend
Collateral Account No. 6
Account # 795661   August 16, 2006   $ 3,593,750   912833CQ1   August 15, 2006  
3.180 % 95.386 Huntsman Dividend
Collateral Account No. 7
Account # 795662   November 16, 2006   $ 3,593,750   912833FZ8   November 15,
2006   3.290 % 94.471 Huntsman Dividend
Collateral Account No. 8
Account # 795663   February 16, 2007   $ 3,593,750   912833CR9   February 15,
2007   3.330 % 93.617 Huntsman Dividend
Collateral Account No. 9
Account # 795664   May 16, 2007   $ 3,593,750   912833GA2   May 15, 2007   3.345
% 92.829 Huntsman Dividend
Collateral Account No. 10
Account # 795665   August 16, 2007   $ 3,593,750   912833CS7   August 15, 2007  
3.400 % 91.925 Huntsman Dividend
Collateral Account No. 11
Account # 795666   November 16, 2007   $ 3,593,750   912833GB0   November 15,
2007   3.440 % 91.068 Huntsman Dividend
Collateral Account No. 12
Account # 795667   February 16, 2008   $ 3,593,750   912833CT5   February 15,
2008   3.475 % 90.189

Part II

Surplus Collateral Account No. 795668 to be maintained by the Securities
Intermediary.

--------------------------------------------------------------------------------



Exhibit B

Form of Incumbency Certificate

HUNTSMAN CORPORATION INCUMBENCY CERTIFICATE

        The undersigned certifies that he/she is the Secretary of Huntsman
Corporation, a Delaware corporation (the "Company"), and as such he/she is
authorized to execute this certificate and further certifies that the following
persons have been elected or appointed, are qualified, and are now acting as
officers of the Company in the capacity or capacities indicated below, and that
the signatures set forth opposite their respective names are their true and
genuine signatures. He/she further certifies that any of the persons listed
below are authorized jointly to sign agreements with regard to any matters
pertaining to the Pledge, Assignment and Collateral Agency Agreement dated as of
February 16, 2005 and the appointment of Citibank, N.A. as the Collateral Agent
thereunder:

Name   Title   Phone   Signature
Peter R. Huntsman
 
President & CEO
 
(281) 719-6788
 
/s/ Peter R. Huntsman

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Kimo J. Esplin   Executive Vice President & CEO   (801) 584-5861   /s/ Kimo J.
Esplin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
of the Company this      day of February, 2005.

  By /s/  SAMUEL D. SCRUGGS          

--------------------------------------------------------------------------------

  Name: Samuel D. Scruggs   Title: Secretary

Call-Back Authorized Individuals:

The below listed persons (must list at least two individuals) have been
designated Call-Back Authorized Individuals of the Company and will be notified
by Citibank, N.A. upon the release of Collateral from the Collateral Accounts
unless an original "Standing or Predefined Instruction" letter is on file with
the Collateral Agent.

Name   Phone
Peter R. Huntsman
 
(281) 719-6788

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Kimo J. Esplin
 
(801) 584-5861

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT C

COLLATERAL RELEASE FORM

        The undersigned certifies that he/she is the                        of
Huntsman Corporation, a Delaware corporation (the "Company"), and as such he/she
is authorized to execute this request and further certifies that the Company has
transferred an amount in cash (as noted below) to the Paying Agent equal to the
aggregate amount of dividends payable on the Mandatory Convertible Preferred
Stock on the Divided Payment Date noted below.

        The Pledgor hereby requests, pursuant to Section 6(b) of the Pledge,
Assignment and Collateral Agency Agreement dated as of February 16, 2005 that
the Collateral Agent instruct the Securities Intermediary to transfer to the
Pledgor the Maturing Proceeds received by the Securities Intermediary from the
Dividend Collateral Account noted below as provided in the same Section 6(b).

Dividend Payment Date


--------------------------------------------------------------------------------

  Amount Transferred to Paying Agent

--------------------------------------------------------------------------------

  Dividend Collateral Account Name and Number

--------------------------------------------------------------------------------

    /    


 
HUNTSMAN CORPORATION
 
By:
     

--------------------------------------------------------------------------------

    Name:     Title:     Date:

        The undersigned certifies that he/she is the                        of
The Bank of New York, the Paying Agent for the Pledgor, and as such he/she is
authorized to certify this Acknowledgement. He/She further certifies and
confirms that the Paying Agent has received on                        the amount
in cash from the Company noted above and such amount is equal to the aggregate
amount of dividends payable on the Mandatory Convertible Stock on the Dividend
Payment Date noted above. The undersigned further confirms that the Pledgor has
given instructions to pay such amount on the Dividend Payment Date to the
Holders of the Mandatory Convertible Preferred Stock and we will do so.


 
The Bank of New York,
    in its capacity as Paying Agent
 
By:
     

--------------------------------------------------------------------------------

    Name:     Title:     Date:

--------------------------------------------------------------------------------



Exhibit D

CITIBANK, N.A.

SCHEDULE OF FEES
FOR SERVICES AS COLLATERAL AGENT
for
Mandatory Convertible Preferred Stock issued by Huntsman Corporation
February 16, 2005

Acceptance Fee—Collateral Agent:

        To cover the acceptance of the appointment under the Pledge, Assignment
and Collateral Agency Agreement ("Collateral Agreement"), the study of the
Collateral Agreement and the supporting documents submitted in connection with
the execution and delivery thereof, communication with other members of the
working group, attendance at closing in New York:

        $5,000

Annual Administration Fee—Collateral Agency:

        To cover the normal administrative functions of the Collateral Agent
under the documents, our duties include the administration of the Collateral
Accounts under the Collateral Agreement and the supporting documents, including
generation of monthly reports, daily transaction confirmations, administration
of the accounts under the Collateral Agreement:

        $26,000

Transaction Fees:

        $100 per substitution of collateral or directed investment

Legal Fees:

        To cover review of legal documents by outside counsel on behalf of
Citibank, N.A.:

AT COST

Schedule Assumption:

•Subject to internal approval and satisfactory review of the documentation;

•Documentation under New York law;

•Fees are net of applicable Stamp and/or VAT tax.

        The above schedule of fees does not include charges for out-of-pocket
expenses or for any services of an extraordinary nature that we or our legal
counsel may be called upon from time to time to perform in either an agency or
fiduciary capacity, nor does it include the fees of our legal counsel. Fees are
also subject to satisfactory review of the documentation, and we reserve the
right to modify them should the characteristics of the transaction change. Our
participation in this transaction is subject to internal approval. The
acceptance fee is payable upon execution of this document. Indemnification for
the corporate trust appointment will be provided by the sponsor(s)/parent
company. Should this schedule of fees be accepted and agreed upon and work
commenced on this transaction but subsequently halted, the applicable Acceptance
Fee(s) and legal fees incurred, if any, will still be payable in full. This Fee
Schedule is offered for, and applicable to the program cited on page one only,
and is guaranteed for sixty days from the date on this proposal. After sixty
(60) days, this offer can be extended in writing only.

        To help the US government fight terrorism and money laundering, Federal
law requires us to obtain, verify and record information that identifies each
business or entity that opens an account or

--------------------------------------------------------------------------------




establishes a relationship. What this means for you: when you open an account or
establish a relationship, we will ask for your business name, a street address
and a tax identification number, that Federal law requires us to obtain. We
appreciate your cooperation.

Signed:   Agreed and Accepted:
CITIBANK, N.A.
 
HUNTSMAN CORPORATION
By
 
 
 
By
 
     

--------------------------------------------------------------------------------

Name:
Title:      

--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

